In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 16‐3617 & 16‐3671 
HANSON  COLD  STORAGE  COMPANY OF  INDIANA  d/b/a  HANSON 
LOGISTICS, 
                              Petitioner/Cross‐Respondent, 

                                  v. 

NATIONAL LABOR RELATIONS BOARD, 
                             Respondent/Cross‐Petitioner. 
                      ____________________ 
  On Petition for Review and Cross‐Application for Enforcement of an  
              Order of the National Labor Relations Board. 
                           No. 13‐CA‐178619. 
                      ____________________ 

      ARGUED MARCH 28, 2017— DECIDED JUNE 20, 2017 
                ____________________ 

   Before FLAUM, KANNE, and HAMILTON, Circuit Judges. 
   KANNE, Circuit Judge. Thirty‐seven employees of an Indi‐
ana  employer  voted  in  a  union‐representation  election.  The 
employer  and  the  union  disputed  two  of  the  votes,  a  suffi‐
cient  number  to  affect  the  outcome  of  the  election.  The  em‐
ployer argued that one vote should not count, claiming that 
the voter’s intent could not be discerned from the ballot; the 
union  argued  that  another  vote  should  not  count,  claiming 
2                                                  Nos. 16‐3617 & 16‐3671 

that the voter was not employed by the employer at the time 
of the vote. The National Labor Relations Board rejected the 
employer’s argument and counted the first disputed vote as 
a vote in favor of representation. The Board then concluded 
that  the  second  disputed  vote  was  no  longer  outcome  de‐
terminative  of  the  election.  So  it  dismissed  that  dispute  as 
moot and certified the union.  
    The parties now contest the Board’s counting of the first 
disputed  vote,  a  dispute  that  turns  on  the  intent  of  a  voter 
who produced a hopelessly unclear ballot. Because we find it 
impossible  to  divine  the  voter’s  intent  from  the  face  of  the 
ballot, we hold that the Board abused its discretion by count‐
ing  that  vote.  We  further  hold  that  the  Board  erred  by  dis‐
missing as moot the union’s challenge to the second disput‐
ed vote.  
                              I. BACKGROUND 
      Hanson Logistics is one of the leading providers of pub‐
lic‐refrigerated  warehousing  and  transportation  services  in 
the Midwest. It employs dozens of workers at its facilities in 
Michigan and Indiana. On February 4, 2016, the Internation‐
al Brotherhood of Teamsters Union Local No. 142 filed a pe‐
tition to be the exclusive collective‐bargaining representative 
for  a  subset  of  Hanson’s  employees.  (App.  5.)1  Specifically, 
Local 142 sought to represent Hanson’s “full‐time and regu‐
                                                 
1 Throughout our opinion, we cite to the appendix in Hanson’s opening 

brief. We include these citations in parentheses. Our reference to “App.” 
in these citations refers to this appendix, and the first number following 
that  reference  refers  to  the  specific  “Tab”  in  the  appendix  to  which  we 
are referring. Any additional numbers included in these citations refer to 
the specific page numbers within that Tab of the appendix. 
Nos. 16‐3617 & 16‐3671                                                 3 

lar part‐time warehousemen, dockworkers, pickers, runners, 
team  leads,  inventory  workers  and  maintenance  workers 
employed by [Hanson] at its facility currently located at 2201 
Northwind Parkway, Hobart, Indiana 46342.” (App. 6 at 2.)2 
Pursuant to a stipulated election agreement between Hanson 
and Local 142, on February 29, 2016, the Board conducted an 
election  at  Hanson’s  Hobart  facility  to  determine  whether 
Local  142  would  represent  those  employees.  The  notice  of 
election stated that “[a] majority of the valid ballots cast will 
determine the results of the election.” (App. 6 at 1.) The bal‐
lot  instructed  each  voting  employee  to  “mark  an  ‘X’  in  the 
square of your choice.” (App. 6 at 2.) 
    Thirty‐seven employees each cast a ballot in the election. 
Hanson  and  Local  142  did  not  dispute  thirty‐five  of  those 
ballots,  eighteen  cast  in  favor  of  Local  142’s  representation 
and  seventeen  cast  against  it.  Instead,  the  parties  disputed 
the validity of the two other ballots. Hanson contested a vote 
cast by  an  unknown  voter (“Unknown  Voter Ballot”), argu‐
ing  that  the  unknown  voter’s  intent  was  unclear  from  the 
markings on the ballot. And Local 142 contested a vote cast 
by a voter named Lawrence Kelly (“Lawrence Kelly Ballot”), 
arguing that Kelly was not a Hanson employee at the time of 
the vote. Because  the two  disputed votes  were  outcome de‐
terminative  of  the  election,  the  Board’s  Field  Examiner  or‐
dered  Hanson  and  Local  142  to  submit  offers  of  proof,  in‐
cluding relevant legal authority, as to the votes’ validity.  


                                                 
2 Local 142 did not seek to represent Hanson’s “[d]rivers, WMS coordi‐

nators, office clerical employees and guards, professional employees and 
supervisors.” (App. 6 at 2.) 
4                                         Nos. 16‐3617 & 16‐3671 

     Both  parties  complied  with  the  Field  Examiner’s  order, 
and the Board’s Acting Regional Director—Daniel Nelson—
considered  the  parties’  challenges.  On  March  25,  2016,  Nel‐
son  issued  a  decision  overruling  Hanson’s  challenge  to  the 
Unknown Voter Ballot. In so doing, Nelson counted the Un‐
known Voter Ballot as a vote in favor of Local 142’s represen‐
tation, increasing the vote count from 18–17 to 19–17 in favor 
of  Local  142’s  representation.  Because  Local  142’s  challenge 
to  the  Lawrence  Kelly  Ballot  was  no  longer  outcome  deter‐
minative, Nelson dismissed that challenge as moot. He then 
certified Local 142 as the exclusive collective‐bargaining rep‐
resentative  of  the  aforementioned  subset  of  Hanson’s  em‐
ployees.  Hanson  filed  a  request  for  review  with  the  Board. 
But  on  May  26,  2016,  the  Board  summarily  denied  that  re‐
quest, finding that Hanson raised “no substantial issues war‐
ranting review.” (App. 4.) 
    Nearly two weeks later, on June 6, 2016, Local 142 sent a 
letter  to  Hanson  requesting  recognition  of  Local  142  as  the 
exclusive collective‐bargaining representative of the applica‐
ble  subset  of  Hanson’s  employees.  Hanson  responded  in  a 
letter that it would “not recognize Local No. 142 as the rep‐
resentative  of  any  of  its  employees”  because  it  “believe[d] 
that  the  Region  incorrectly  decided  the  challenged  ballots 
from  the  February  29,  2016  election.”  (App.  15.)  Three  days 
later, on June 20, 2016, Hanson filed a charge with the Board 
alleging  that  Hanson  “ha[d]  failed  to  bargain  in  good  faith 
with the Union.” (App. 16.) 
    On  July  12,  2016,  the  Regional  Director  issued  a  com‐
plaint  against  Hanson,  alleging  that  Hanson  had  violated 
section 8(a)(1) and (5) of the National Labor Relations Act—
29  U.S.C.  § 158(a)(1),  (5)—by  refusing  to  recognize  and  bar‐
Nos. 16‐3617 & 16‐3671                                                  5 

gain with Local 142. Hanson responded to the complaint by 
again  denying  that  Local  142  was  the  exclusive  collective‐
bargaining representative. Counsel for the Board then filed a 
motion to transfer proceedings to the Board and a motion for 
summary  judgment.  On  September  13,  2016,  the  Board  is‐
sued an order affirming Nelson’s certification of Local 142 as 
the  exclusive  collective‐bargaining  representative  and  hold‐
ing  that  Hanson’s  refusal  to  bargain  with  Local  142  consti‐
tuted  an  unfair  labor  practice.  Hanson  then  filed  a  petition 
for  review  of  the  Board’s  decision  in  this  court,  and  the 
Board filed a cross‐application for enforcement of its order. 
                             II. ANALYSIS 
     We begin with a note on our jurisdiction. An employer’s 
path  to  judicial  review  of  a  Board’s  decision  upholding  an 
election  and  certifying  a  union  is  “circuitous.”  N.L.R.B.  v. 
Serv. Am. Corp., 841 F.2d 191, 193 n.3 (7th Cir. 1988). Because 
Board‐certification decisions are not immediately‐appealable 
orders, an employer can obtain judicial review of them only 
“in  conjunction  with  an  unfair  labor  practice  order  by  the 
Board,”  which  is  immediately  appealable.  Heartland  Human 
Servs.  v.  N.L.R.B.,  746  F.3d  802,  805  (7th  Cir.  2014).  Thus,  an 
employer  who  wants  judicial  review  of  a  Board’s  certifica‐
tion  decision  must  first  affirmatively  refuse  to  bargain  with 
the Board‐certified union, “thereby exposing itself to an un‐
fair labor practice charge”; then wait for the union to file that 
charge  with  the  Board;  and  then  wait  for  the  Board  to  hold 
that the employer committed an unfair labor practice by re‐
fusing to bargain with the union. Serv. Am. Corp., 841 F.2d at 
193 n.3. Only then can we review the Board’s underlying cer‐
tification  decision.  Ruan  Transp.  Corp.  v.  N.L.R.B.,  674  F.3d 
672, 674 (7th Cir. 2012).  
6                                           Nos. 16‐3617 & 16‐3671 

    As  discussed  above,  Hanson  followed  this  procedure. 
Hanson admits that it refused to bargain with Local 142 and 
therefore  conditionally  admits  to  the  charged  unfair  labor 
practice; even so, Hanson continues to contest the validity of 
the union’s certification. Because the Board found that Han‐
son  had  committed  an  unfair  labor  practice,  we  can  review 
Hanson’s underlying certification challenges. But our review 
in  these  cases  is  limited:  “[w]e  presume  the  validity  of  a 
Board‐supervised election and will affirm the Board’s certifi‐
cation of a union if that decision is supported by substantial 
evidence.”  N.L.R.B.  v.  AmeriCold Logistics,  Inc.,  214  F.3d  935, 
937 (7th Cir. 2000). When the Board’s interpretation of a par‐
ticular outcome‐determinative ballot is at issue, as it is here, 
“[w]e  give  deference  to  the  Board’s  interpretation  of  [that] 
ballot  and  will  reverse  only  for  abuse  of  discretion.”  Id.  at 
939.  
    Turning  to  the  merits,  Hanson  argues  that  the  Board 
erred  in  two  major  respects.  First,  it  argues  that  the  Board 
abused its discretion by counting the Unknown Voter Ballot 
as a vote in favor of Local 142’s representation. Second, Han‐
son contends that the Board erred by dismissing as moot Lo‐
cal  142’s  challenge  to  the  Lawrence  Kelly  Ballot.  The  Board 
seeks enforcement of its order. We first address Hanson’s ar‐
gument regarding the Unknown Voter Ballot before turning 
to its argument regarding the Lawrence Kelly Ballot.  
     A. Unknown Voter Ballot 
     The official secret ballot used in Hanson’s representation 
election  contained  a  clear  instruction:  “mark  an  ‘X’  in  the 
square  of  your  choice.”  Beneath  that  instruction  were  two 
boxes, one marked “Yes,” the other marked “No.” Nearly all 
of  the  voters  who  participated  in  the  election  followed  the 
Nos. 16‐3617 & 16‐3671                                                7 

ballot’s simple instruction, marking an X in the box of their 
choosing and including no other markings on the ballot. But 
the  anonymous  voter  who  submitted  the  Unknown  Voter 
Ballot  did  not  heed  the  instruction.  Instead,  that  voter 
marked a large “X”—which touched the “Yes” box but also 
extended far outside of it—along with indecipherable scrib‐
bling both inside and outside of the box. It is unclear which 
came  first,  the  “X”  or  the  scribbles,  and  the  parties  admit 
that  the  voter’s  intent  in  including  the  scribbles  is  unclear: 
the  voter  may  have  included  them  either  to  void  or  to  em‐
phasize  the  vote.  Here  is  a  picture  of  the  Unknown  Voter 
Ballot for reference.  




                                                                        
    Despite this lack of clarity, Acting Regional Director Nel‐
son  counted  the  Unknown  Voter  Ballot  as  a  “Yes”  vote  in 
favor of Local 142’s representation. In so doing, Nelson first 
cited  the  “Board’s  longstanding  policy”  of  attempting  “to 
give effect to voter intent whenever possible.” (App. 12 at 2 
(citing Hydro Conduit Corp., 260 N.L.R.B. 1352, 1352 (1982)).) 
He then applied a presumption from a 1982 Board decision, 
8                                               Nos. 16‐3617 & 16‐3671 

Kaufman’s  Bakery,  Inc.,  in  which  the  Board  “regard[ed]  a 
mark  in  only  one  box,  despite  some  irregularity,  as  pre‐
sumptively a clear indication of the intent of the voter.” 264 
N.L.R.B. 225, 225 (1982). In that decision, the Board reasoned 
that,  
        When  a  ballot  reveals  a  clear  “X”  almost  entirely 
        contained within either  the “Yes” box or the “No” 
        box  and  no  irregular  markings  appear  outside  the 
        marked  box,  there  can  be  little  doubt  but  that  the 
        voter  intends  his  vote  to  be  counted  in  favor  of  or 
        against,  respectively,  the  designated  labor  organi‐
        zation.  
Id. Because the Unknown Voter Ballot contained markings in 
only  one  box—the  “Yes”  box—Nelson  applied  Kaufman’s 
Bakery  and  presumed  that  the  unknown  voter  intended  to 
vote in favor of Local 142. The Board affirmed Nelson’s deci‐
sion.  
    Hanson  argues  that  this  was  an  abuse  of  discretion.  We 
agree.  Both  the  Board’s  overarching  policy  and  the  rule  in 
this  circuit  in  ballot  interpretation  cases  “is  to  count  ballots 
when  the  voters’  intent  is  clear,  despite  irregularities  in  the 
manner  in  which  the  ballots  have  been  marked.”  Ruan 
Transp.,  674  F.3d  at  675  (emphasis  added)  (quoting  Amer‐
iCold  Logistics,  214  F.3d  at  939).  As  we  and  the  Board  have 
noted, voter intent is the touchstone in these cases.  
     In  addressing  its  policy  “to  give  effect  to  voter  intent 
whenever possible,” the Board has stated that it “will count 
a  ballot  where,  despite  an  irregularity  in  the  manner  in 
which  it  has  been  marked,  it  clearly  expresses  the  voter’s  in‐
tent.” Brooks Bros., Inc., 316 N.L.R.B. 176, 176 (1995) (empha‐
sis  added);  see  also  J.L.P.  Vending  Co.,  Inc.,  218  N.L.R.B.  794, 
Nos. 16‐3617 & 16‐3671                                                9 

795 (1975) (noting that the Board’s “object” in these types of 
cases “has always been one of ascertaining the voter’s inten‐
tions”); Mercy College, 212 N.L.R.B. 925, 925 (1974) (“In find‐
ing a ballot to be valid the Board requires that the intent of 
the voter in marking his ballot must be clearly expressed.”). 
But “it is not the Board’s role to glean voter intent from am‐
biguous  or contradictory markings  on a ballot.” In re  Daim‐
ler‐Chrysler  Corp.,  338  N.L.R.B.  982,  983  (2003).  Thus,  the 
Board will not speculate “to divine the intent of a ballot that 
is not clear,” or “to negate the intent of a ballot that is other‐
wise clear.” Id. Instead, when the voter fails to “ma[ke] his or 
her preference clear” on the face of the ballot, then the ballot 
“must  be  voided.”  Id.  (emphasis  added);  see  also  Weill’s  Inc., 
108 N.L.R.B. 731, 734 (1954). 
    Here, rather than treat a seemingly unclear ballot as void, 
the Board applied Kaufman’s Bakery to presume that the vot‐
er intended to vote. But we aren’t even convinced that Kauf‐
man’s  Bakery  should  have  been  applied  in  this  case.  By  its 
terms,  the  presumption  applies  only  when  the  ballot  “re‐
veals a clear ‘X’ almost entirely contained within” one of the 
boxes  and  “no  irregular  markings  appear  outside  the 
marked box.”  Kaufman’s Bakery, 264 N.L.R.B. at 225. The “X” 
that  appears  in  the  “Yes”  box  of  the  Unknown  Voter  Ballot 
can hardly be described as “clear,” given that the scribbling 
covers  much  of  the  “X.”  Moreover,  the  “X”  is  not  “almost 
entirely  contained  within”  the  “Yes”  box  and  much  of  the 
scribbling—the  “irregular  markings”  in  this  case—appears 
outside of that box.  
   But  even  if  we  thought  the  presumption  ought  to  apply 
here,  we  think  it  is  overcome  by  the  circumstances.  The 
Board urges us to strictly apply Kaufman’s Bakery: it contends 
10                                            Nos. 16‐3617 & 16‐3671 

that in every situation where there are markings in only one 
box,  we  should  presume  that  the  voter  intended  to  cast  a 
vote for that box. Thus, under this strict interpretation—and 
as argued by the Board at oral argument—a ballot that con‐
tains  only  a  question mark in one  of  the boxes and  nothing 
in the other box would have to be counted as a vote for the 
box  that  contained  the  question  mark.  That  can’t  be  right  if 
the Board’s overarching goal in these cases is to discern and 
effectuate  the  voter’s  intent:  a  ballot  that  contains  only  a 
question mark provides absolutely no indication of how the 
voter intended to vote. The same is true of a ballot that con‐
tains an “X” that may or may not have been scribbled out.  
    As  the  Board  conceded  at  oral  argument,  the  markings 
matter in these cases. When, as here, the irregular markings 
on the disputed ballot could reasonably be interpreted as an 
attempt to void the ballot, those markings should not be ig‐
nored. Although the Board argues that it addressed this ex‐
act  concern  in  Kaufman’s  Bakery—in  which  the  Board  de‐
scribed as “unlikely” a voter’s strategy of attempting to can‐
cel his selection and cast a “no‐choice” vote by “drawing ir‐
regular marks over his original ‘X’”—it did so in reference to 
“stray  marks”  that  constituted  “the  slightest  variance  from 
the normal manner of ballot marking” despite a clear indica‐
tion  of  the  voter’s  intent  on  that  ballot.  264  N.L.R.B.  at  225. 
Here,  as  discussed  above,  the  markings  on  the  Unknown 
Voter  Ballot  give  no  clear  indication  of  the  voter’s  intent  to 
vote, and the scribbles are not merely stray marks but easily 
could (and maybe should under the circumstances) be inter‐
preted as an outright attempt to void the voter’s vote. Simp‐
ly put, the Kaufman’s Bakery presumption is ill‐suited to deal 
with situations like these, where voter intent absolutely can‐
not be inferred from the marks on the ballot.  
Nos. 16‐3617 & 16‐3671                                                     11 

    In sum, we think it is impossible—with or without a pre‐
sumption—to determine the intent of the unknown voter in 
this case. Nelson and the Board should have treated the Un‐
known Voter Ballot as void. We hold that their failure to do 
so was an abuse of discretion. 
    B. Lawrence Kelly Ballot 
   Local  142  challenged  the  Lawrence  Kelly  Ballot  on  the 
ground  that  Kelly—an  employee  of  Hanson  who  had  been 
absent  from  work  for  at  least  seven  months  on  approved 
medical leave—was no longer  a  Hanson  employee  and was 
therefore  ineligible  to  vote  in  the  election.  Because  Nelson 
counted the Unknown Voter Ballot as a vote in favor of Local 
142’s  representation,  he  determined  that  Local  142’s  chal‐
lenge  to  the  Lawrence  Kelly  Ballot  was  no  longer  outcome 
determinative  of  the  election. As  such,  Nelson  deemed  that 
challenge  to  be  moot,  and  the  Board  affirmed  this  decision. 
That too was an error.  
    As  discussed  above,  the  Unknown  Voter  Ballot  should 
not have been counted as a vote in favor of Local 142’s repre‐
sentation.  Thus,  the  vote  tally  should  have  stood  at  18–17, 
with  Local  142’s  dispute  to  the  Lawrence  Kelly  Ballot  out‐
standing.  Because  employers  win  all  ties  in  representation 
elections,  the  Lawrence  Kelly  Ballot  is  outcome  determina‐
tive. AmeriCold Logistics, 214 F.3d at 937 (“[L]ike a base run‐
ner  who  reaches  the  bag  at  the  same  time  as  the  ball,  a  tie 
goes  to  the  company.”).  Nelson  and  the  Board  should  have 
considered Local 142’s dispute to the Lawrence Kelly Ballot.3  

                                                 
3  Although  Nelson  ultimately  determined  that  Local  142’s  challenge  to 

the Lawrence Kelly Ballot was moot, he did discuss the governing legal 
                                                         (continued…) 
12                                                                 Nos. 16‐3617 & 16‐3671 

                                       III. CONCLUSION 
    For the foregoing reasons, we VACATE the Board’s certi‐
fication decision; DENY the Board’s cross‐application for en‐
forcement  of  its  unfair‐labor  practice  order;  and  REMAND 
for proceedings consistent with this opinion.  
       




                                                                                                             
(…continued) 
standard (and did hint at the likely result in this case) in a footnote of his 
decision:  
           [T]he  fundamental  rule  governing  the  eligibility  of  an 
           employee on sick or maternity leave, known as the “Red 
           Arrow test,” is that he or she is presumed to continue in 
           such status unless and until the presumption is rebutted 
           by  an  affirmative  showing  that  the  employee  has  been 
           discharged or has resigned.  
(App.  12  at  2  n.1  (citing  Red  Arrow  Freight  Lines,  278  N.L.R.B.  965,  965 
(1986)).).